181 F.2d 502
50-1 USTC  P 9285
Alice M. TOWNSEND, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11047.
United States Court of Appeals Sixth Circuit.
April 17, 1950.

Robert A. Littleton, Washington, D.C., for petitioner.
Theron L. Caudle, Charles Oliphant, W. Herman Schwatka, Ellis N. Slack, Helen Goodner, and Maryhelen Wigle, Washington, D.C., for respondent.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This cause has been heard and considered upon petition by Alice M. Townsend, for review of the decision of the Tax Court of the United States determining a deficiency in her income tax for 1943, 12 T.C. 692, upon the whole record, and upon the briefs and oral arguments of advocates for the respective parties;


2
And inasmuch as the clear and concise opinion of the Tax Court is soundly reasoned to a correct conclusion, the decision of the Tax Court is hereby affirmed.